Citation Nr: 1450013	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for arthritis due to cold weather exposure, has been received.

2.  Entitlement to service connection for a neurological disability manifested by numbness, to include polyneuropathy, due to cold weather exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued to deny the Veteran service connection for arthritis due to cold weather exposure.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2011. 

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.

By way of background, the Veteran's arthritis claim was originally denied in an April 2006 rating decision.  Although notified of the denial in an April 2006 letter, the Veteran did not initiate an appeal.  In November 2009, the Veteran filed a claim for service connection for "bilateral hand numbness and stiffness, and bilateral lower extremity numbness", residual to cold weather exposure. The RO construed  the claim as an attempt to reopen the previously denied claim for service connection for arthritis, and, in the January 2010 rating decision on appeal, declined to reopen the claim on the basis that  new and material evidence had not been received.  

The Board finds, however, that, although the reference to "stiffness" in the November 2009 claim can reasonably be deemed a reference to arthritis, references to "numbness" in the hands and lower extremities suggest disability other than arthritis, and, in fact, medical evidence received in connection with the current claim documents a diagnosis of polyneuropathy (a new, distinct disability).  Under these circumstances, the Board finds that the Veteran's November 2009 claim essentially raised both a request to reopen the previously-denied arthritis claim, as well as a de novo claim for service connection for neurological disability manifested by numbness, to include polyneuropathy, each claimed as due to cold weather exposure (as reflected on the title page) See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  The  VBMS file includes documents that are not relevant to the issues on appeal.  With the exception of the April 2014 Board hearing transcript, the  documents in Virtual VA are either duplicative of the ones in the paper file, or irrelevant to the claims on appeal.
The Board's decision on the request to reopen is set forth below.  The claim for service connection for a neurological disability manifested by numbness, to include polyneuropathy, is addressed in the remand following the order; that matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an April 2006 decision, the RO denied a claim for service connection for arthritis due to cold weather exposure; although notified of the denial and of his appellate rights in an April 2006 letter, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  New evidence associated with the claims file since the April 2006 denial of the claim for service connection for arthritis due to cold weather exposure, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision in which the RO denied service connection for arthritis due to cold weather exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  As evidence received since the April 2006 final decision is not new and material, the criteria for reopening the previously denied claim for service connection for arthritis due to cold weather exposure are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the issue decided herein, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining the evidence necessary to reopen the claim for service connection for arthritis due to cold weather exposure, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Moreover, the letter provided notice of the appropriate legal definition of new and material evidence and explained the reason for the prior denial and what was needed to reopen the claim in accordance with Kent.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event the claim is reopened, and service connection granted.  The January 2010 RO rating decision reflects the initial adjudication of the claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs) and VA treatment records. Also of record and considered in connection with the appeal is the transcript of the April 2014 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required. 

As for the Veteran's Board hearing,  he was afforded full opportunity to set forth his contentions during the April 2014 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned identified  the issue herein decided as the issue  on appeal.  Although the submission of specific evidence was not explicitly suggested, the prior denial and the need to present new and material evidence to reopen the claim was discussed,  and information was solicited as to what evidence was considered new and material to reopen the claim.  Therefore, not only was the issue explained . . . in terms of the scope of the claim for benefits, but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked.

Furthermore, although the Veteran has not been afforded a VA examination in connection with his arthritis claim, as explained below, the Board is determining that no new and material evidence to reopen the claim has been received; hence, there is no duty to further develop the claim, to include arranging for an examination or otherwise obtaining  a medical opinion in connection with this claim. See  38 C.F.R. § 3.159 (2014); see also Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 West (2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's original claim for service connection for arthritis due to cold weather exposure was denied by the RO in an April 2006 rating decision.  The evidence of record at that time consisted of service treatment records, and various VA outpatient treatment records from Laredo, Texas from November 2003 to January 2006, in addition to the Veteran's statements.  The RO essentially denied the claim on the basis that arthritis was not shown in service or for years thereafter, and that there was no evidence that arthritis was related to service.

Although notified of the denial in a letter dated later in April 2006, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the April 2006 denial of service connection for arthritis due to cold weather exposure is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).


Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, as explained in the Introduction, above, the Veteran sought to reopen his arthritis claim in November 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

, Pertinent evidence added to the claims file since the April 2006 decision includes additional VA treatment records, a July 2010 statement by a VA physician, along with written and the transcript  of the April 2014 Board hearing.     

The additional VA medical records document treatment since 2007 for multiple conditions.  However, this new evidence includes no comment or opinion that goes to the question of whether the Veteran had arthritis in service, or after service, or whether the Veteran suffers from arthritis as a result of exposure to cold weather while in service.  Under these circumstances, this evidence is not material for purposes of reopening the previously denied claim. 

 In the July 2010 letter, VA physician A. G-C. indicated that the Veteran was currently suffering from his exposure to the elements while stationed in Germany from 1985 through 1988, identified as  polyneuropathy, most likely due to a "combination of" severe cold exposure during his time in Germany and, presumably, diabetes mellitus.  This evidence is new because it was not before the AOJ decision makers at the time of the April 2006 rating decision.  However,  the Board finds that this evidence is not material to the arthritis claim because it refers to polyneuropathy, not arthritis, which is a different disability.  As this evidence does not address arthritis, it is not relevant to the matter of service connection for arthritis, and cannot constitute new and material evidence to reopen the claim for service connection for that disability...  As for the Veteran's and his representative's oral and written assertions, the Board notes that, in a February 2012 statement, the  Veteran's representative merely reiterated the previous argument that the Veteran was exposed to cold weather in Germany.  The Board points out, however, that statements simply reiterating or reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Also, during the April 2014 Board hearing, the Veteran asserted that he was having problems with his hands and feet as a result of exposure to cold weather in Germany.  As a lay person without appropriate medical training and expertise, however, the Veteran is not competent to render a probative opinion with respect to the complex medical matter of the etiology of any current arthritis-a matter within the province of  trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value. Therefore, where, as here, resolution of the appeal turns on a medical matter not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that, as new and material evidence has not been received, the criteria for reopening the service connection claim for arthritis due to cold weather exposure are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the service connection claim for arthritis due to cold weather exposure has not been received, the appeal with regard to this issue is denied.


REMAND

As indicated, in a July 2010 statement, Dr. G.-C. noted that the Veteran was currently suffering from exposure to the elements while stationed in Germany from 1985 through 1988.  The doctor further noted the following statement: "It is my understanding that [the Veteran] currently suffers from Polyneuropathy, most likely due to a combination of severe cold exposure during his time in Germany.  He also suffers with Diabetes Mellitus.  This Veteran reports increasing pain and skin discoloration with the onset of cold weather.  This correlates with the [sequela] of frostbite. ... [W]hen the weather changes he suffers increasing stabbing pain and numbness."

As noted in the Introduction, above, this evidence-considered along with the Veteran's assertions as to experiencing numbness in the hands and lower extremities-raises a claim for service connection for neurological disability manifested by numbness, to include polyneuropathy, allegedly due to cold weather exposure.  The AOJ must consider such claim as a de novo claim for service connection, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Prior to such consideration, the Board finds that additional development of this matter is warranted.  In this regard, the Board notes that, although Dr. G.-C. diagnosed polyneuropathy, she did not explain the basis for the  diagnosis, nor did she provide a clear rationale for her conclusion that polyneuropathy is related to cold weather exposure during service.  In this case, such omissions are significant, given multiple entries in the Veteran's VA treatment records noting "mild early polyneuropathy", but also noting that the distribution is actually more similar to spinal disc involvement.  There is no indication as to whether, or to what extent, Dr. G.-C. considered such evidence in providing her opinion.

Given the above, the Board finds that the evidence currently of record is insufficient to resolve the noted claim, and a VA examination and opinion as to the nature and etiology of the Veteran's complaints of numbness are warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Hence, the AOJ should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, may result in denial of the claim for service connection .  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
 
While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file includes records from the San Antonio VA Medical Center (VAMC), dated through January 2011, and from Valley Coastal VAMC, dated  through December 2011.  The Board notes that more updated records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that all of the applicable VA treatment records are of record, the RO must obtain from the San Antonio and Valley Coastal VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since January 2011  and December 2011,  respectively, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the San Antonio VAMC (dated since January 2011) and at the Valley Coastal VAMC (dated since December 2011).   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran has polyneuropathy or other neurological disability underlying his complaints of numbness in his hands and lower extremities.   

If so, the physician should offer an opinion, consistent with sound medical judgment, as to whether , is it at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.-to particularly include alleged cold weather exposure while serving in Germany. 

In addressing the above, the physician should specifically consider and discuss the service treatment records (to include noting whether there is any medical evidence of cold weather injury therein); post-service medical records (to include the July 2010 statement of Dr. G.-C, and VA treatment notes indicating that neurological complaints may be indicative of disk involvement), as well as the Veteran's contentions (to include as to in-service cold weather exposure and as to any continuity of symptoms since service, both of which he is competent to assert).

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 







handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


